DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1 (Figure 4) in the reply filed on 8/4/22 is acknowledged.  The traversal is on the ground(s) that the restriction/election fails to support the embodiments are “mutually exclusive”.  This is not found persuasive because the only proper traverse to an election of species requirement is to state that the species are not patentably distinct.  If the Applicant(s) wish to do so, they, and their admission that one species is not patentably distinct over the other, will provide an express admission that a rejection of one species necessarily is a rejection of all species.  The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 10 and 21, the phrase "the plurality of irrigation paths" lacks proper antecedent basis.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1, 4, 5, 7, 12, 15, 16, 18, 23, 26, 27, and 29 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Black (US 2009/0000189).
As to claim 1, Black discloses a hydroponic growing system comprising:
a first system of piping or tubing (liquid is added to an uppermost tray via a system of tubing such as a hose or a pump with regulator means, para [0070]) capable of distributing water or other liquid to one or more trays (the first system of tubing adds liquid to an uppermost tray, para [0070]);
a second system of piping or tubing (see second system of tubing 22, Fig 4) capable of transferring unpressurized water or other liquid between the one or more trays (drainage tube 22 transfers unpressurized water from an upper tray 14 positioned in an upper basin 10a to a lower tray 14 positioned in a lower basin 10b, para [0069]); and
a basin (see basins 10, Fig 4) located below one or more of the one or more trays (see basin 10 located below tray 14, Fig 4) capable of collecting the water or other liquid when the one or more of the one or more trays is removed from the hydroponic system (see how middle basin 10 can collect liquid from drainage tube 22 when tray 14 is removed from the hydroponic system, Fig 4).
As to claims 4, 15, and 26, Black discloses the hydroponic growing system of claim 1, further comprising a stationary splash guard (see stationary splash guard 36, Fig 4) adjacent to the first system of piping or tubing and/or the second system of piping or tubing (see stationary splash guard 36 adjacent to second system of tubing 22 when tray 14 is inserted, Fig 4), wherein the splash guard is capable of blocking the water or other liquid in or from the one or more trays, including splashes of the water or other liquid from the one or more trays (angled wall 36 in tray 14 prevents liquid exiting from outlet 26 of tube 22 from splashing out of the tray and planter system, para [0079]).
As to claims 5, 16, and 27, Black discloses the hydroponic growing system of claim 1, wherein a surface where the water or other liquid entering the basin from above the basin mostly contacts the surface is steeper nearer an exit drain from the basin (see how liquid that enters basin 10 contacts a flat surface 20 and leaves basin 10 at a steeper surface near exit drain outlet 26, Fig 2).
As to claims 7, 18, and 29, Black discloses the hydroponic growing system of claim 1, wherein the water or other liquid is distributed between two or more growing tiers (see multiple vertically positioned trays 14, Fig 4).
As to claim 12, Black discloses a hydroponic growing system comprising:
a first distribution system (liquid is added to an uppermost tray via a distribution system such as a hose or a pump with regulator means, para [0070]) capable of distributing water or other liquid to one or more trays (the first distribution system of adds liquid to an uppermost tray, para [0070]);
a second distribution system (see second system of tubing 22, Fig 4) comprising piping or tubing capable of transferring unpressurized water between the one or more trays (drainage tube 22 transfers unpressurized water from an upper tray 14 positioned in an upper basin 10a to a lower tray 14 positioned in a lower basin 10b, para [0069]); and
a gutter (see gutters 10, Fig 4) located below one or more of the one or more trays (see gutter 10 located below tray 14, Fig 4) capable of collecting the water or other liquid when the one or more of the one or more trays is removed from the hydroponic system (see how middle gutter 10 can collect liquid from drainage tube 22 when tray 14 is removed from the hydroponic system, Fig 4).
As to claim 23, Black discloses a hydroponic growing system comprising:
a distribution system (liquid is added to an uppermost tray via a system of tubing such as a hose or a pump with regulator means, para [0070]) capable of distributing water or other liquid to and/or between one or more trays (the first system of tubing adds liquid to an uppermost tray, para [0070]);
a drain system (see drainage apertures 32 in bottom of tray 14, Fig 3) capable of allowing for setting a water height within the one or more trays during and between irrigation cycles (the water height of a reservoir 20 is set based on the height of inlet 24 of drainage tube 22 which will set the water height in the tray 14 which is in flow communication with the reservoir 20 via apertures 32, para [0060]);
a second distribution system (see second system of tubing 22, Fig 4) capable of transferring water from the one or more trays to be recirculated (drainage tube 22 transfers unpressurized water from an upper tray 14 positioned in an upper basin 10a to a lower tray 14 positioned in a lower basin 10b which can then be recirculated, para [0069]); and
a gutter or basin (see basins 10, Fig 4) located below one or more of the one or more trays (see basin 10 located below tray 14, Fig 4) capable of collecting the water or other liquid when the one or more of the one or more trays is removed from the hydroponic system (see how middle basin 10 can collect liquid from drainage tube 22 when tray 14 is removed from the hydroponic system, Fig 4).
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 2, 3, 6, 13, 14, 17, 24, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US 2009/0000189).
As to claims 2, 13, and 24, Black discloses the hydroponic growing system of claim 1, but does not explicitly teach wherein the basin is capable of fitting a molded drainage recess in the one or more trays.
Black does teach where the basin is capable of fitting a molded drainage feature in an above basin (see how lower unlabeled lower basin is sized large enough to be positioned below a drainage tube 22 that is molded into an upper basin 10, Fig 2; drainage tube 22 is integrally formed with basin 10, para [0058]) in order to set the liquid level height in each tray's reservoir (the height of the liquid reservoir that the tray is received in is set by the height of the inlet of the drainage tube feature in the basin, para [0058]) and so that liquid can flow from upper trays to lower trays (when the level of liquid in the reservoir of the upper basin rises above a certain level, the liquid will flow from the drainage feature into the lower basin, para [0059]).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tray of Black to include the molded drainage tube feature in order to more directly set the liquid level height in each tray rather than using a reservoir in which the tray is positioned.	
As to claims 3, 14, and 25, Black discloses the hydroponic growing system of claim 1, but does not explicitly teach wherein the basin is larger in size than a molded drainage recess in the one or more trays so that the one or more trays can be moved during irrigation to allow a water or a nutrient solution to pass directly or indirectly into the basin and/or the one or more trays to drain.
Black does teach where the basin is sized to be larger than a molded drainage feature in an above basin (see how lower unlabeled lower basin is sized large enough to be positioned below a drainage tube 22 that is molded into an upper basin 10, Fig 2; drainage tube 22 is integrally formed with basin 10, para [0058]) in order to set the liquid level height in each tray's reservoir (the height of the liquid reservoir that the tray is received in is set by the height of the inlet of the drainage tube feature in the basin, para [0058]) and so that liquid can flow from upper trays to lower trays when a tray is moved (see how middle basin 10 can collect liquid from drainage tube 22 in upper basin 10 when tray 14 is removed from the hydroponic system, Fig 4; when the level of liquid in the reservoir of the upper basin rises above a certain level, the liquid will flow from the drainage feature into the lower basin, para [0059]).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tray of Black to include the molded drainage tube feature in order to more directly set the liquid level height in each tray rather than using a reservoir in which the tray is positioned.
As to claims 6, 17, and 28, Black discloses the hydroponic growing system of claim 1, but does not explicitly teach wherein a drain in the one or more trays comprises one or more upper openings and one or more lower openings, wherein the one or more upper openings are capable of setting a water or other liquid height or level in the one or more trays, and wherein the one or more lower openings are capable of draining the water or other liquid, including between irrigation cycles.
Black does teach a drainage feature in an upper basin (see drainage tube 22, Fig 4; drainage tube 22 is integrally formed with basin 10, para [0058]) with a large upper opening (see large upper opening 24 in drain feature 22, Fig 2) and a smaller lower opening (see smaller lower opening 26 in drain feature 22, Fig 2) in order to set the liquid level height in each tray's reservoir (the height of the liquid reservoir that the tray is received in is set by the height of the upper inlet 24 of the drainage tube feature in the basin, para [0058]) and so that liquid can flow from upper trays to lower trays (when the level of liquid in the reservoir of the upper basin rises above a certain level, the liquid will flow from the drainage outlet 26 into the lower basin, para [0059]).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tray of Black to include the molded drainage tube feature with a large upper opening and a small lower opening in order to more directly set the liquid level height in each tray rather than using a reservoir in which the tray is positioned.
	Claims 8-11, 19-22, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US 2009/0000189) in view of Goon (KR 20170046983).
As to claims 8, 19, and 30, Black discloses the hydroponic growing system of claim 1, but does not teach wherein the water or other liquid is transferred using multiple pumps or valves to one or more of a plurality of irrigations paths.
Goon further teaches a hydroponic growing system comprising a  system of piping or tubing wherein the water or other liquid is transferred using multiple pumps or valves (43,53)  to one or more of a plurality of irrigations paths (through pipes (42,52)).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Black to include the use of 
pumps or valves as taught by Goon in order to provide a plurality of irrigation paths so that the hydroponic growing system is able to regulate multiple different plants. 
As to claim 9, Black as modified by Goon (emphasis on Goon) further teach wherein each path of the plurality of irrigation paths irrigates (through pipes (42,52)) one or more of the one or more trays (30).
As to claims 10, 11, 21, 22, 32, and 33, Black discloses the hydroponic growing system of claim 1, but does not teach a processor, wherein the processor directs where the water or other liquid is transferred using multiple pumps or valves, wherein the processor further determines which one or more of the plurality of irrigation paths is to receive the water or liquid, and wherein each irrigation path of the plurality of irrigation paths irrigates one or more of the one or more trays.
Goon further teaches a hydroponic growing system comprising a processor (60), wherein the processor directs where the water or other liquid is transferred using multiple pumps or valves (43,53), wherein the processor further determines which one or more of the plurality of irrigation paths (through pipes (42,52)) is to receive the water or liquid, and wherein each irrigation path of the plurality of irrigation paths irrigates one or more of the one or more trays (30).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Black to include the use of a processor
as taught by Goon in order to direct where the water or other liquid is transferred and to determine which one or more of the plurality of irrigation paths is to receive the water or liquid.
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	The prior arts Pham (US 2019/0261589), Joseph et al. (US 2017/0099791), and Gonyer et al. (US 2017/0099790) teach a growing system comprising a plurality of plant trays, water circulation system, and a pump system.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644